UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 99-2548



INTERNATIONAL   LONGSHOREMEN’S   ASSOCIATION,
Local 333, AFL-CIO; DOUGLAS F. WAGNER, JR.,
individually and in the capacity of President
of International Longshoremen’s Association;
CLIFTON G. GROSS, individually and in the
capacity of Vice President of International
Longshoremen’s Association,

                                              Plaintiffs - Appellants,

            versus


INTERNATIONAL LONGSHOREMEN’S ASSOCIATION, AFL-
CIO; RICHARD P. HUGHES, JR., individually and
in the capacity of General International Vice
President, International Longshoremen’s Asso-
ciation; HORACE T. ALSTON, individually and in
the capacity of International Vice President,
International Longshoremen’s Association; IN-
TERNATIONAL LONGSHOREMEN’S ASSOCIATION, Local
2066, AFL-CIO,

                                               Defendants - Appellees.


STEAMSHIP    TRADE   ASSOCIATION   OF   BALTIMORE,
INC.,

                                                               Movant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
2653-L)
Submitted:   April 28, 2000                   Decided:   June 6, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Joel A. Smith, Travis M. Mastroddi, KAHN, SMITH & COLLINS, P.A.,
Baltimore, Maryland, for Appellants. Ernest L. Mathews, Jr., Rania
V. Sedhom, GLEASON & MATHEWS, P.C., New York, New York; James R.
Rosenberg, ABATO, RUBENSTEIN & ABATO, P.A., Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s order denying its

motion for preliminary injunction. We have reviewed the record and

the district court’s opinion and find no reversible error. We find

that the district court did not clearly err in finding that Ap-

pellants would not likely suffer irreparable injury during the

course of litigating this action.     See Sampson v. Murray, 415 U.S.

61, 90 (1974).   Accordingly, we affirm substantially on the rea-

soning of the district court.     See International Longshoremen’s

Ass’n, Loc. 333, AFL-CIO v. International Longshoremen’s Ass’n,

AFL-CIO No. CA-99-2653 (D. Md. Nov. 2, 1999).       We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            AFFIRMED




                                  3